                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

DAVID W MILES, JR.                                                                       PLAINTIFF

v.                                     Civil No. 1:18-cv-01051

NICOLE CARTER, Ashley County Jail
Admin, Ashley County Detention Center;
GIA MONDRAGON, Ashley County Jail
Assistant Admin., Ashley County Detention
Center; and NEVADA COUNTY, AR                                                       DEFENDANTS

                                              ORDER

       Plaintiff David W Miles, Jr. filed this 42 U.S.C. § 1983 action pro se and in forma pauperis

on August 14, 2018, in the Eastern District of Arkansas. (ECF No. 2). The case was transferred

to the Western District of Arkansas, El Dorado Division, on August 15, 2018. (ECF No. 4). Before

the Court is Plaintiff’s failure to keep the Court informed of his current address.

       Plaintiff submitted an application to proceed in forma pauperis (“IFP”) with his complaint,

but it was incomplete. He failed to have a detention center official complete the certification

regarding inmate funds held in Plaintiff’s name. In addition, Plaintiff submitted his complaint on

a form that was not approved for the Western District. On August 15, 2018, the Court entered an

order directing Plaintiff to complete a new IFP application and file an Amended Complaint by

September 5, 2018. (ECF No. 6). The order was mailed to Plaintiff’s address of record: Ashley

County Detention Facility, 842 Ashley Road 12 West, Hamburg, Arkansas 71646. The order

advised Plaintiff that failure to file a response by the deadline or failure to keep the Court informed

of his current address would result in Plaintiff’s case being dismissed. On August 30, 2018, this

order was returned to the Court as undeliverable marked “RTS-Unable to Forward.” (ECF No. 8).

Plaintiff’s last communication with the Court was on August 14, 2018, when he filed his
Complaint. More than thirty days has passed since mail sent to Plaintiff at his address of record

was returned and Plaintiff has failed to inform the Court of his current address.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the ground that the plaintiff failed to prosecute or failed to comply with orders of the court.

Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to keep the Court informed of his current address. Therefore, pursuant

to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case

should be dismissed.       Plaintiff’s Complaint (ECF No. 2) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 8th day of November, 2018.

                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        United States District Judge
                                                  2
